                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    IN RE: VOLKSWAGEN “CLEAN DIESEL”                    MDL No. 2672 CRB (JSC)

                                   8    MARKETING, SALES PRACTICES, AND
                                        PRODUCTS LIABILITY LITIGATION
                                        _____________________________________/              ORDER GRANTING IN PART AND
                                   9
                                                                                            DENYING IN PART VOLKSWAGEN’S
                                  10    This Order Relates To:                              MOTION IN LIMINE NO. 1: TO
                                        MDL Dkt. No. 6965                                   EXCLUDE HEALTH-EFFECTS
                                  11                                                        EVIDENCE
                                  12    CONSUMER OPT-OUT TRIAL CASES
Northern District of California




                                        _____________________________________/
 United States District Court




                                  13

                                  14          Volkswagen has moved to exclude at trial all evidence about the health effects of its diesel

                                  15   cars’ emissions. The stated grounds for exclusion are that this evidence is not relevant, and that its

                                  16   probative value, if any, is substantially outweighed by the risks of unfair prejudice and jury

                                  17   confusion. The health-effects evidence falls into two categories: personal and expert. Each is

                                  18   considered separately below.

                                  19   A.     Personal health evidence

                                  20          During fact discovery, two of the ten plaintiffs stated that they have experienced breathing

                                  21   problems that may be attributable to their diesel-engine Volkswagen cars (the “TDIs”). Plaintiffs,

                                  22   in their response to Volkswagen’s motion to exclude, confirmed that, despite this testimony, they

                                  23   “are not pursuing personal injury claims in this action” and do not oppose the exclusion of this

                                  24   evidence. (Opp’n, MDL Dkt. No. 6992 at 2.) As the motion to exclude this evidence is

                                  25   unopposed, the Court GRANTS it.

                                  26   B.     Expert health evidence

                                  27          Plaintiffs’ expert Dr. George Thurston, a Professor at NYU School of Medicine in the

                                  28   Department of Environmental Medicine, plans to offer the following opinions at trial:
                                              a. Increased NOx emissions from VW TDI automobiles have resulted in
                                   1             increased adverse human health impacts.
                                   2
                                              b. Increased NOx emissions from VW TDI automobiles have resulted in
                                   3             increased ozone air pollution, which has resulted in additional adverse
                                                 human health impacts.
                                   4
                                              c. Increased NOx emissions from VW TDI automobiles have resulted in
                                   5             increased particulate matter air pollution, which has resulted in added human
                                                 health impacts.
                                   6

                                   7   (Thurston Report, MDL Dkt. No. 6965-8 at 9.)

                                   8          Dr. Thurston bases these opinions on (i) Volkswagen’s admission that its TDIs, of which

                                   9   there were approximately 580,000 nationwide, emitted NOx at levels more than 30 times the legal

                                  10   limits; (ii) his professional understanding that NOx, when combined with other gases in the

                                  11   atmosphere, forms ozone and particulate matter; (iii) his review of scientific and medical studies

                                  12   documenting negative health effects from exposure to increased nitrogen oxides, ozone, and
Northern District of California
 United States District Court




                                  13   particulate matter; and (iv) his professional understanding that there is “no known threshold below

                                  14   which no effects [from these pollutants] are experienced.” (Id. at 23.)

                                  15          Volkswagen, at this time, does not attack Dr. Thurston’s factual basis, methods, or

                                  16   conclusions. Instead, the company maintains that his testimony is not relevant and would cause

                                  17   undue prejudice. See Fed. R. Evid. 402, 403. The Court does not find either challenge persuasive.

                                  18          Dr. Thurston’s proposed testimony is relevant to Plaintiffs’ demand for punitive damages.

                                  19   Under California law, the trier of fact may award punitive damages if it finds that the defendant

                                  20   engaged in “despicable conduct” with a “willful and conscious disregard of the rights or safety of

                                  21   others.” Cal. Civ. Code § 3294(c)(1). The “safety of others” is threatened by conduct that

                                  22   negatively affects human health. So, if Dr. Thurston testifies that the TDIs’ emissions negatively

                                  23   affected human health (as he plans to do), that testimony would weigh in favor of a punitive

                                  24   damages award.1

                                  25          Volkswagen argues that because Plaintiffs do not intend to argue that their own health has

                                  26
                                  27
                                       1
                                        Plaintiffs argue that Dr. Thurston’s testimony is also relevant to prove that Volkswagen made
                                       misrepresentations of fact. Volkswagen has already conceded that it made misrepresentations to
                                  28   Plaintiffs (see, e.g., MDL Dkt. No. 6772, Answer ¶ 104), so Dr. Thurston’s testimony does not
                                       appear to be needed on this point. Before trial, however, Plaintiffs may renew this argument.
                                                                                         2
                                   1   been harmed by the TDIs, evidence supporting that nonparties’ health has been harmed by the

                                   2   TDIs is not relevant. The Court disagrees. Punitive damages are intended to measure “the

                                   3   enormity of [the] offense,” not the actual damages sustained by the plaintiff. BMW of N. Am., Inc.

                                   4   v. Gore, 517 U.S. 559, 575 (1996) (quoting Day v. Woodworth, 13 How. 363, 371 (1852)).

                                   5          Plaintiffs maintain that Volkswagen surreptitiously installed a defeat device in its TDIs,

                                   6   which masked the cars’ actual emissions and caused two types of harm. First, the defeat device,

                                   7   by concealing actual emissions, caused consumers like Plaintiffs to buy cars that they would not

                                   8   have bought had they known the truth. (See, e.g., Sanwick, No. 3:17-cv-03032-CRB, SAC ¶ 120.)

                                   9   Second, the defeat device harmed nonparties because it enabled Volkswagen to sell cars that

                                  10   emitted pollutants that were dangerous to human health. (See, e.g., id. ¶ 65 (alleging that

                                  11   Volkswagen “fail[ed] to disclose [that] pernicious NOx spewed into the environment” from its

                                  12   cars).) Both types of harm (economic and physical) flowed from the same course of conduct, so
Northern District of California
 United States District Court




                                  13   both types of harm are relevant to punitive damages.

                                  14          State Farm Mutual Automobile Insurance Co. v. Campbell, 538 U.S. 408 (2003), does not

                                  15   support a different conclusion. The Supreme Court held there that during the punitive damages

                                  16   phase, the jury cannot consider evidence of the defendant’s conduct towards nonparties if that

                                  17   conduct had “nothing to do with” the defendant’s tortious conduct towards the plaintiff. Id. at

                                  18   423–24. Plaintiffs are not attempting to offer evidence of tortious acts by Volkswagen that had

                                  19   “nothing to do with” the acts that allegedly harmed them. Instead, Plaintiffs maintain that the

                                  20   same course of conduct by Volkswagen that caused their losses also harmed the public at large.

                                  21   Both types of harm shed light on the enormity of the offense and so are relevant to punitive

                                  22   damages.2

                                  23          Noting that Dr. Thurston has not identified any specific nonparties who have suffered

                                  24   negative health effects from the TDIs’ emissions, Volkswagen alternatively argues that his

                                  25   testimony should be excluded because it does not show that the company’s conduct caused “actual

                                  26
                                       2
                                  27    Volkswagen, of course, is free to offer its own evidence, including evidence of the remediation
                                       efforts it has undertaken since its conduct was uncovered. (See MDL Dkt. Nos. 2103 at 10–11;
                                  28   3228 at 9 (explaining that the company agreed to invest $2 billion in projects that support zero
                                       emission vehicles, and to pay $2.9 billion into a trust that funds NOx-reducing projects).)
                                                                                          3
                                   1   harm to nonparties.” Philip Morris USA v. Williams, 549 U.S. 346, 355 (2007). While Dr.

                                   2   Thurston has not identified specific nonparties, he does state that increased NOx emissions from

                                   3   the TDIs “have resulted in increased adverse human health impacts.” (MDL Dkt. No. 6965-8 at 9

                                   4   (emphasis added).) Thus, contrary to Volkswagen’s contention, Dr. Thurston does opine that

                                   5   there has been “actual harm to nonparties.” The fact that he has not identified who those

                                   6   nonparties are goes to the weight of his testimony, not to its relevance.3

                                   7          Dr. Thurston’s testimony is relevant, and based on the current record, its probative value is

                                   8   not substantially outweighed by the risks of unfair prejudice and jury confusion. To the extent that

                                   9   Volkswagen is concerned that Dr. Thurston’s testimony will confuse the jury, the Court can

                                  10   minimize that risk with a limiting instruction. See Fed. R. Evid. 105. And to the extent that

                                  11   Plaintiffs’ current plan to offer Dr. Thurston as a witness marks a change in trial strategy (see

                                  12   Mot., MDL Dkt. No. 6965 at 11 (asserting that Plaintiffs previously said they had no intention of
Northern District of California
 United States District Court




                                  13   offering such evidence)), the Court is not persuaded that this change will prejudice Volkswagen.

                                  14   These cases are still approximately two months away from trial and the expert discovery period

                                  15   remains open. Volkswagen has sufficient time to respond to Plaintiffs’ new evidence.

                                  16                                                   * * *

                                  17          Volkswagen’s motion to exclude Plaintiffs’ health-effects evidence is GRANTED in part

                                  18   and DENIED in part. The motion is granted with respect to Plaintiffs’ personal health evidence,

                                  19   but denied with respect to Plaintiffs’ expert health evidence. To the extent that Volkswagen seeks

                                  20   to challenge Plaintiffs’ expert on reliability grounds, under Rule 702, it may do so at a later date.

                                  21          IT IS SO ORDERED.

                                  22   Dated: December 23, 2019                                      ____________________________
                                                                                                     CHARLES R. BREYER
                                  23                                                                 United States District Judge
                                  24

                                  25

                                  26
                                  27
                                       3
                                         Williams also explains that “counsel may argue in a particular case that conduct resulting in no
                                       harm to others nonetheless posed a grave risk to the public,” and was thus reprehensible. Id. at
                                  28   355 (emphasis added). Under Williams, then, even if Dr. Thurston had not identified actual harm
                                       to nonparties, that fact alone would not necessarily require the exclusion of his testimony.
                                                                                         4
